Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 11/08/2021:
Claims 1-2, 6, 18-19 and 25-26 (for a total of 7) have been examined.
Claims 3-5, 7-17 and 20-24 (for a total of 19) have been canceled by Applicant.
Claims 1-2 and 6 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Response to Amendment
Claim Rejections - 35 USC § 112
Applicant’s amendments have overcome the 112(a) or 112 1st paragraph rejections to claim 1 from the previous Office Action.
2.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-2, 6, 18-19 and 25-26 from the previous Office Action.
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.1	Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
3.1.1	Claim 1, as recently amended, recites, in the body of the claim, the newly added limitations/features: “… the landing pattern shown on the landing platform that is controlled by the navigation equipment;” “… the landing pattern displayed on the landing platform that is adjusted by the navigation  equipment according to an environment around the landing platform, thereby preventing the landing pattern from being disturbed by the environment, and helping the unmanned aerial vehicle land on the landing platform;” and “… guiding, by the navigation equipment, the unmanned aerial vehicle to land at the landing pattern,” which are not supported or described in the specification, as originally filed or as published.
The specification, as published, for example, recited the following: “… a computer non-transitory readable storage medium storing a computer program … , when being executed by a processor, the computer program implements the method according to any one of the above embodiments,” in Para [0028]; “… computer program instructions that may be provided to a general-purpose computer, a dedicated computer, an embedded processor, or a processor of other programmable data processing equipment to generate a machine, so that a device configured to implement functions specified in one or more processes in the flow diagrams and/or one or more blocks in the block diagrams is generated by using instructions executed by the general-purpose computer or the processor of other programmable data processing equipment,” in Para [0126]; “… computer program instructions that may also be loaded into a computer or other programmable data processing equipment, so that a series of operation steps are performed on the computer or other programmable data processing equipment to generate processing implemented by a computer, and instructions executed on the computer or other programmable data processing equipment provides steps for implementing functions specified in one or more processes in the flow diagrams and/or one or more blocks in the block diagrams,” in Para [0128], BUT, HOWEVER, the specification is silent about any step for “… guiding, by the navigation equipment, the unmanned aerial vehicle to land at the landing pattern.” Clarification is required.
In addition to the above, the specification, as published, for example, is SILENT about any “landing pattern shown on the landing platform that is controlled by the navigation equipment;” “… landing pattern that is displayed on the landing platform and that is adjusted, by the navigation equipment, according to an environment around the landing platform, thereby preventing the landing pattern from being disturbed by the environment, and helping the unmanned aerial vehicle land on the landing platform.” Clarification is requested.

Therefore, the corresponding limitations/features of claim 1 will be interpreted as the following: 
“… sending, by a navigation equipment of the unmanned aerial vehicle, a landing instruction to a landing platform, wherein the landing instruction comprises a pattern identifier, so that the landing platform displays one landing pattern corresponding to the pattern identifier
“… resending, by the navigation equipment of the unmanned aerial vehicle, the landing instruction to the landing platform in the presence of a plurality of matching patterns, wherein the landing instruction comprises a reselected pattern identifier, so that the landing platform displays one landing pattern corresponding to the reselected pattern identifier
“guiding
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.1	Claims 1-2, 6, 18-19 and 25-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.1.1	Claim 1, as recently amended, recites, in the body of the claim, the newly added limitations/features: “… the landing pattern shown on the landing platform that is controlled by the navigation equipment;” “… the landing pattern displayed on the landing platform that is adjusted by the navigation equipment according to an environment around the landing platform, thereby preventing the landing pattern from being disturbed by the environment, and helping the unmanned aerial vehicle land on the landing platform;” and “… guiding, by the navigation equipment, the unmanned aerial vehicle to land at the landing pattern,” which are not supported or described in the specification, as originally filed or as published, WHICH IS UNCLEAR how exactly, in which way (turn-off, turn-on, change pattern, change color, adjust brightness, etc.) landing pattern shown on the landing platform is being controlled by the navigation equipment, OR how exactly the method for guiding an unmanned aerial vehicle to land is being executed by the claimed or specified navigation equipment of the clamed/specified unmanned aerial vehicle, AND which is unclear how exactly the landing pattern displayed on the landing platform is being changed or adjusted by navigation equipment according to an environment around the landing platform, OR in which aspect according to the environment around the landing platform the landing pattern displayed on the landing platform is being changed or adjusted by navigation equipment, OR how exactly a preventing, by changing or adjusting the landing pattern by the navigating equipment, the landing pattern from being disturbed by the environment is being done or performed, OR what exact help or assistance to the unmanned aerial vehicle to land on the landing platform is being claimed or specified, which renders the claim indefinite. 
For the purpose of this examination, the newly added limitations/features: “… the landing pattern shown on the landing platform that is controlled by the navigation equipment;” “… the landing pattern displayed on the landing platform that is adjusted by the navigation equipment according to an environment around the landing platform, thereby preventing the landing pattern from being disturbed by the environment, and helping the unmanned aerial vehicle land on the landing platform;” and “… guiding, by the navigation equipment, the unmanned aerial vehicle to land at the landing pattern,” are not given a patentable weight, and withdrawn from consideration.
Hence, the corresponding limitations/features of claim 1 will be interpreted as the following: 
“… sending, by a navigation equipment of the unmanned aerial vehicle, a landing instruction to a landing platform, wherein the landing instruction comprises a pattern identifier, so that the landing platform 
“… resending, by the navigation equipment of the unmanned aerial vehicle, the landing instruction to the landing platform in the presence of a plurality of matching patterns, wherein the landing instruction comprises a reselected pattern identifier, so that the landing platform displays one landing pattern corresponding to the reselected pattern identifier
“guiding
4.1.2	Claim 1 recites the limitation "the navigation equipment" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
	Therefore, it is unclear by which exactly “navigation equipment” (a navigation equipment of the unmanned aerial vehicle, or some other navigation equipment) the claimed steps for “identifying the landing pattern…;” “scanning an image of the landing platform…;” “using the matching pattern…;” “resending the landing instruction…” are being executed or performed. 
Therefore, the corresponding limitations/features of claim 1 will be interpreted as the following: 
“… identifying
“… scanning
“… using
“… resending
4.1.3	Claim 2 recites, similar to claim 1, the limitation "the navigation equipment" in the body of the claim, which is unclear, similar to the discussion over claim 1 above, by which exactly “navigation equipment” (a navigation equipment of the unmanned aerial vehicle, or some other navigation equipment) the claimed step for “sending a landing confirmation information…” is being executed or performed. 
Therefore, the corresponding limitation/feature of claim 2 will be interpreted as the following: 
“… sending
4.1.4	Claim 6 recites, similar to claims 1-2, the limitation "the navigation equipment" in the body of the claim, which is unclear, similar to the discussion over claims 1-2 above, by which exactly “navigation 
Therefore, the corresponding limitations/features of claim 6 will be interpreted as the following: 
“… sending
“… sending
4.1.5	Claims 2, 6, 18-19 and 25-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 6, 18-19 and 25-26 rejected under 35 U.S.C. 103 as being unpatentable over Wang (Pub. No.: US 2016/0039542A1) in view of Loussides (Pub. No.: US 2015/0367956A1).
As per claim 1, Wang discloses, through the invention (see entire document), a method for guiding an unmanned aerial vehicle to land (see entire document, particularly abstract, Para [0069, 0094, 0165, 0182]), comprising: 
sending, by a navigation equipment of the unmanned aerial vehicle, a landing instruction to a landing platform (see entire document, particularly Para [0029, 0037, 0040, 0082, 0098-0099, 0102, 0112, 0141, 0160, 0165, 0169, 0174, 0178, 0182], claim 16), wherein the landing instruction comprises a pattern identifier (see entire document, particularly Para [0097-0103, 0163]), so that the landing platform displays one landing pattern corresponding to the pattern identifier (see entire document, particularly abstract, Para [0019, 0023, 0034, 0045, 0082, 0102, 0112, 0160, 0168, 0171, 0182-0184]); 
identifying the landing pattern corresponding to the pattern identifier (see entire document, particularly Para [0019, 0023, 0034, 0097-0103, 0159-0160, 0162-0163, 0168, 0182-0183, 0186]); and 
using, by the navigation equipment, the matching pattern as the landing pattern in the presence of only one matching pattern (see entire document, particularly Para [0019, 0023, 0034, 0102, 0159-0160, 0162-0163, 0168, 0182-0183, 0186]); 
resending landing instruction resent to the landing platform in the presence of a plurality of matching patterns, wherein the landing instruction comprises a reselected pattern identifier, so that the landing pattern displayed by the landing platform corresponds to the reselected pattern identifier (see entire document, particularly Para [0019, 0023, 0034, 0082, 0102, 0112, 0159-0160, 0162-0163, 0168, 0182-0183, 0186], wherein Wang discusses: " ... first visible marker that may include a pattern of lights and the second visible marker that may include a different pattern of lights from the first visible marker," in Para [0023]; " ... pattern of lights that may include a change of the lights within a predetermined period," in Para [0034]; " ... controller that may control the markers to change to indicate that a landing zone is ready to accept a new UAV; the controller that may make the determination to change the marker in response to one or more sensor that may detect when a UAV has taken off from a landing area," in Para [0155]; " ...  controller that may send a signal to the marker to change," in Para [0168]); and
guiding the unmanned aerial vehicle to land at the landing pattern corresponding to the pattern identifier (see entire document, particularly abstract, Para [0069, 0094, 0097-0103, 0163-0165, 0182-0183]). 
Wang does not explicitly disclose, through the invention, or is missing scanning image of landing platform to identify one or more matching patterns corresponding to the pattern identifier. 
However, Loussides teaches, through the invention (see entire document), particularly in fig. 1-3, Para [0021, 0030], landing zone 132 of FIG. 1 located on an unanchored platform; perception sensors 124 that can capture image sensor data of a terrain 130 for processing by the aircraft computer system 118 while the autonomous UAV 100 is airborne; the perception sensors 124 that may include one or more of: a downward -scanning LIDAR scanner, a video camera, a multi-spectral camera, a stereo camera system, a structure light-based 3D/depth sensor, a time-of-flight camera, a LADAR scanner, a RADAR scanner, or the like in order to capture image sensor data indicative of the terrain 130 and identify one or more patterns associated with a landing zone 132 for the autonomous UAV 100; image pattern matching that can be performed by the perception sensor processing system 128 over an observation area 136 that is larger than the landing zone 132. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Wang by incorporating, applying and utilizing the above steps, technique and features as taught by Loussides. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify one or more patterns associated with a landing zone for the autonomous UAV (see entire Loussides document, particularly Para [0021]).

Claims 3-5 (Canceled).
 
As per claim 6, Wang further discloses, through the invention (see entire document), sending a landing instruction to the landing platform that comprises: sending the landing instruction to the landing platform after the unmanned aerial vehicle arrives at a designated area; or, sending the landing instruction to the landing platform after receiving information sent by the landing platform (see entire document, particularly Para [0082, 0112, 0178, 0221]). 

Claims 7-17 (Canceled).

As per claim 18, Wang further discloses, through the invention (see entire document), a navigation equipment for guiding an unmanned aerial vehicle to land, comprising: a memory, configured to store instructions; and a processor, coupled to the memory, and the processor configured to perform the method according to claim 1 based on the instructions stored in the memory (see entire document, particularly Para [0017, 0019, 0029, 0031-0032, 0037, 0041, 0075, 0100-0101, 0144, 0160, 0165, 0176, 0182, 0221, 0223, 0226]). 

As per claim 19, Wang further discloses, through the invention (see entire document), unmanned aerial vehicle, comprising the navigation equipment according to claim 18 (see entire document, particularly Para [0017, 0019, 0029, 0031-0032, 0037, 0041, 0075, 0100-0101, 0144, 0160, 0165, 0176, 0182, 0221, 0223, 0226]). 

Claims 20-24 (Canceled). 

As per claim 25, Wang further discloses, through the invention (see entire document), an unmanned aerial vehicle navigation system (see entire document, particularly Para [0017, 0019, 0029, 0031-0032, 0037, 0041, 0075, 0100-0101, 0144, 0160, 0165, 0176, 0182, 0221, 0223, 0226]), comprising: 
the unmanned aerial vehicle according to claim 19 and a landing platform (see entire document, particularly Para [0029, 0037, 0040, 0098-0099, 0102, 0141, 0160, 0165, 0169, 0174, 0178, 0182], claim 16),  comprising 
a memory, configured to store instructions; and a processor, coupled to the memory, and the processor is configured to perform the following steps based on the instructions stored in the memory (see entire document, particularly Para [0017, 0019, 0029, 0031-0032, 0037, 0041, 0075, 0100-0101, 0144, 0160, 0165, 0176, 0182, 0221, 0223, 0226]): 
receiving a landing instruction sent by a navigation equipment in the unmanned aerial vehicle (see entire document, particularly Para [0019, 0023, 0034, 0102, 0159-0160, 0162-0163, 0168, 0182-0183, 0186]); 
extracting a pattern identifier from the landing instruction after receiving the landing instruction (see entire document, particularly Para [0019, 0023, 0034, 0097-0103, 0159-0160, 0162-0163, 0168, 0182-0183, 0186]); and 


As per claim 26, Wang further discloses, through the invention (see entire document), a computer non-transitory readable storage medium storing a computer program that, when being executed by a processor, implements the method according to claim 1 (see entire document, particularly Para [0019, 0029, 0031-0032, 0037, 0041-0042, 0101]).

2.	Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Loussides, further in view of Espedal (Pub. No.: US 2012/0293987A1).
As per claim 2, Wang does not explicitly disclose, through the invention, or is missing sending a landing confirmation information to the landing platform after the unmanned aerial vehicle lands on the landing platform, so that the landing platform cancels the display of the landing pattern. 
However, Espedal teaches, through the invention (see entire document), particularly in fig. 1-3, Para [0002, 0011, 0019, 0027-0033], landing site 1 with landing platform on it; marking the boundaries of the landing site with green edge lights for aid during landing and take-off in darkness; use of the invention good references for achieving accurate maneuvering of a helicopter during landing and take-off; a method for forming landing positioning references visualized as a luminous pattern on a landing site for a helicopter or a load suspended from a helicopter;  an actuator system connected to a light source control unit an optical system connected to the line light source to thereby direct a portion of a light beam collection toward any area of the landing site and to orientate a projected light line segment in a desired horizontal direction on the landing site.
	The examiner finds that the above “marking the boundaries of the landing site with green edge lights for aid during landing and take-off in darkness,” and “use of the invention good references (forming landing positioning references visualized as a luminous pattern on a landing site for a helicopter) for achieving accurate maneuvering of a helicopter during landing and take-off,” particularly the term “during landing,” in the Espedal reference, teach on step for “canceling displaying the landing pattern after the unmanned aerial vehicle lands on the landing platform” in the instant application, because it is well known 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Wang by incorporating, applying and utilizing the above steps, technique and features as taught by Espedal. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to form landing positioning references visualized as a luminous pattern on the landing site; to enhance system for a landing site for a helicopter or a load suspended from a helicopter, where the landing positioning references are visualized as a luminous pattern on the landing site (see entire Espedal document, particularly abstract, Para [0001]).

Response to Arguments
1.	Applicant’s arguments with respect to claims 1-2, 6, 18-19 and 25-26 have been considered but are moot in view of the new ground(s) of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662